Citation Nr: 0831473	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  96-05 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date prior to September 16, 
2004 for a grant of a 20 percent evaluation for degenerative 
disc disease of the cervical spine.

2  Entitlement to an effective date prior to September 17, 
2004 for the grant of a 30 percent evaluation for bilateral 
defective hearing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
October 1967.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, dated in September 1993 and December 2004, 
which concern, in pertinent part, the issues on appeal.  The 
claims file is now associated with the RO in Atlanta, GA.

During the pendency of the appeal, a December 2004 rating 
decision of the Atlanta, Georgia, RO assigned a 20 percent 
evaluation for the veteran's cervical spine, effective 
September 16, 2004, and a 30 percent evaluation for the 
veteran's defective hearing, effective September 17, 2004.  
The effective dates were based on VA examinations which 
showed entitlement to the higher evaluations.  The veteran 
submitted a notice of disagreement with the effective dates 
in November 2005.  


FINDINGS OF FACT

1.  The competent medical evidence, overall, reflects that as 
of April 25, 1995, the veteran's degenerative disc disease of 
the cervical spine has resulted in moderate limitation of 
motion of the cervical spine throughout the appeal period.

2.  The competent medical evidence indicates that during the 
appeal period the veteran's hearing ranged from level III to 
level VI on the right, and from level VI to IV on the left.


CONCLUSIONS OF LAW

1.  An effective date of April 25, 1995, but not earlier, is 
warranted for the grant of a 20 percent evaluation for 
degenerative disc disease of the cervical spine.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110(a) (West 2002 & Supp. 2007); 38 
C.F.R. §4.71a, Diagnostic Code 5290 (prior to September 22, 
2002); 38 C.F.R. § 3.400 (2007).

2.  An effective date prior to September 17, 2004, for the 
grant of a 30 percent evaluation for bilateral defective 
hearing is not warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.400, 4.1, 
4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in March 2007 that fully addressed all 
necessary elements.  The letter informed the appellant of 
what evidence was required to substantiate the claims and of 
the appellant's and VA's respective duties for obtaining 
evidence.  A December 2004 supplemental statement of the case 
(SSOC) provided the veteran all relevant Diagnostic Codes.  
Although the notice was not provided before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a July 2007 SSOC after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

The March 2007 VCAA letter also provided the veteran the 
proper notice of the rating criteria and effective date 
provisions that are pertinent to the appellant's claim.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran has submitted private medical 
records made in connection with a claim for Social Security 
Administration (SSA) benefits.  He has not testified that he 
receives SSA benefits, or that there are any outstanding 
medical records.  He was provided an opportunity to set forth 
his contentions during a June 2008 hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded 
VA medical examinations throughout the appeal.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turning to the merits, the veteran contends that the 
increased evaluations should be effective March 19, 1993, the 
date of his original claim for increased evaluations.  He 
asserts that his conditions were as severe in 1993 as they 
were in 2004.  He asserts that if VA had provided him VA 
examinations before 2004, the increase in severity of his 
disabilities would have been apparent.  Despite the veteran's 
assertions, the record shows that he was provided a number of 
VA examinations for his claimed disabilities during the 
appeal period.

The Board observes that the veteran's claim has a long 
procedural history.  The veteran claimed entitlement to an 
increased evaluation for his cervical spine disability in 
March 1993.  The September 1993 rating decision that denied 
an increased evaluation led to a remand by the Board in 
December 2000 for a VA examination.  The VA examination was 
not conducted until September 2004.  The December 2004 rating 
decision assigned a 20 percent evaluation, effective in 
September 2004.  Thus, while the appeal before the Board 
concerns the effective date of the increased evaluation 
assigned by the December 2004 rating decision, the claim for 
an increased evaluation was pending since 1993.  

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with 
respect to effective date of an award of increased 
compensation is that the effective date of award "shall not 
be earlier than the date of receipt of the application 
thereof."  38 U.S.C.A. § 5110(a).  This statutory provision 
is implemented by regulation that provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 
Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

In the present case, the veteran does not contend that he 
submitted a claim for the increased evaluations earlier than 
his March 1993 claim, or that evidence dated during the year 
prior to the March 1993 claim warrants the increased 
evaluations.  Thus, the Board need not examine all 
communications in the claims file that may be interpreted as 
earlier applications or claims, formal and informal, for 
increased benefits, or examine the evidence of record to 
determine the earliest dates as of which, within the year 
prior to the claim, the increase in disabilities were 
ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§§ 3.155(a), 3.400(o)(2).

Rather, the Board must address whether the medical evidence 
of record shows entitlement to a 20 percent evaluation for 
degenerative disc disease of the cervical spine prior to 
September 16, 2004, or a 30 percent evaluation for bilateral 
defective hearing prior to September 17, 2004.

In this regard, if a law or regulation changes during the 
course of a claim or an appeal, the version more favorable to 
the veteran will apply, to the extent permitted by any stated 
effective date in the amendment in question.  38 U.S.C.A. § 
5110(g); VAOPGCPREC 3-2000; see also Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Amendments 
with a specified effective date without provision for 
retroactive application may not be applied prior to the 
effective date.  As of that effective date, the Board must 
apply whichever version of the rating criteria is more 
favorable to the veteran.

Degenerative disc disease of the cervical spine

Based on a thorough review of the record, the Board finds 
that the evidence shows that the veteran's degenerative disc 
disease of the cervical spine warranted a 20 percent 
evaluation as of April 25, 1995.  Thus, an effective date of 
April 25, 1995, but not earlier, is warranted.  38 C.F.R. 
§ 3.400 (o)(1).

The September 1993 rating decision cited Diagnostic Code 5003 
(degenerative arthritis) - 5301 (injury to Muscle Group I).  
However, the decision makes it clear that the 10 percent 
evaluation was based on limitation of motion of the cervical 
spine under Diagnostic Code 5003.  A November 1995 rating 
decision noted that the veteran's disability was evaluated 
under Diagnostic Code 5293, as intervertebral disc syndrome.  
The December 2004 rating decision based the 20 percent 
evaluation on Diagnostic Code 5290, limitation of motion of 
the cervical spine.  

In light of the foregoing, the Board will consider all 
potentially applicable Diagnostic Codes.  

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  38 C.F.R. § 4.71a, Plate V.

Prior to September 26, 2003, 38 C.F.R. §4.71a, Diagnostic 
Code 5290 allowed a 20 percent rating for moderate limitation 
of motion of the cervical spine.

Prior to the September 2002 revision, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 provided that moderate intervertebral 
syndrome with recurring attacks warranted a 20 percent 
evaluation. 

Under the September 23, 2002, amendments to Diagnostic Code 
5293 for rating intervertebral disc syndrome, a 20 percent 
disability rating was warranted when there were 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during the past 12 
months.  An incapacitating episode was defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that required bed rest prescribed by a physician and 
treatment by a physician.  An evaluation could be had either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining separate evaluations of the 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities under 38 C.F.R. § 
4.25, whichever method resulted in the higher evaluation.  

A Note to revised Diagnostic Code 5293 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician. The Note also provides that "chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome which are present constantly, or nearly so.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed again to provide for the evaluation 
of all spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that a 20 percent rating is warranted when 
there is forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, combined 
range of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. 

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  Any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are rated 
separately, under an appropriate diagnostic code.

The Incapacitating Episode rating scheme is nearly the same 
as that utilized in the 2002 changes.  Intervertebral disc 
syndrome continues to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 20 percent evaluation is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months. 

Based on a thorough review of the record, the Board finds 
that the evidence supports a 20 percent evaluation, effective 
April 25, 1995, under Diagnostic Code 5290.

The report of an April 1993 private disability examination 
provides that the veteran had normal range of motion of the 
cervical spine with some pain with rotation of the neck to 
the right felt in the shoulder area.  Forward flexion and 
extension were to 40 degrees, lateral flexion was to 35 
degrees bilaterally and rotation was to 70 degrees 
bilaterally.  The Board observes that this range of motion 
was nearly full.  See 38 C.F.R. § 4.71a, Plate V.  The 
pertinent impression was back and neck pain, probably 
secondary to degenerative joint disease versus disability 
pathology.  The Board observes that this range of motion was 
nearly full.  See 38 C.F.R. § 4.71a, Plate V.

A May 1993 VA examination report provides a pertinent 
diagnosis that a cervical spine X-ray showed evidence of 
degenerative disc disease, with no radiculopathy.  No other 
pertinent findings are provided.  

A May 1993 VA treatment note regarding the veteran's diabetes 
noted that his neck was supple.  

The report of an April 1995 VA examination provides that the 
veteran complained of chronic neck pain that was 
significantly worse with weather changes as well as activity.  
The pain radiated down both trapezial regions and there was 
also weakness with picking up things.  Cervical spine range 
of motion was 20 degrees of flexion and extension, flexion to 
10 degrees bilaterally, and rotation to 40 degrees 
bilaterally.  The pertinent diagnosis was evidence of 
decreased range of motion and pain most likely secondary to 
degenerative disease of the cervical spine.  It was 
impossible on examination to determine whether the decreased 
sensation was cervical in nature or peripheral.  The veteran 
also had minor complaints of the right shoulder which might 
be secondary to either radiculopathy or neuropathy related to 
the cervical spine.  

In June 1995, the veteran complained of spasms of the neck 
and back.  The impression was muscle spasm/musculoskeletal 
pain.  

A December 1995 VA MRI resulted in an impression of no 
significant pathology to explain the veteran's symptoms.  His 
symptomatology did raise the question of whether or not he 
had diabetes.  

The report of a September 1997 VA spine examination provides 
that the veteran's cervical spine had no postural 
abnormalities, fixed deformity, muscle spasm or muscle 
atrophy.  Range of motion was forward flexion and backward 
extension to 20 degrees, lateral flexion to 25 degrees 
bilaterally, and rotation to 35 degrees bilaterally.  There 
was no objective evidence of pain on motion with movement of 
the neck.  The veteran had neurological complaints that the 
examiner associated with the veteran's diabetes, not his 
neck.  The pertinent diagnosis was cervical pain with 
degenerative joint disease/degenerative disc disease without 
demonstrable radiculopathy.  

October 1997 VA X-rays resulted in an impression of 
degenerative changes in the posterior elements of the upper 
cervical spine, with anterior osteophyte formation at the C6-
7 level, associated with straightening of the normal cervical 
lordosis.  

In March and July 2000, the veteran's neck was noted to be 
supple.  

Overall, the foregoing medical records, and in particular the 
range of motion findings in April 1995 and September 1997, 
reflect cervical spine range of motion, in degrees, of about 
one-half of normal.  See 38 C.F.R. § 4.71a, Plate V.  This 
corresponds to moderate limitation of motion and warrants a 
20 percent evaluation under Diagnostic Code 5290 since April 
25, 1995.  An effective date prior to April 1995 is not 
warranted, as the April 1993 range of motion findings reflect 
no more than slight limitation of motion of the cervical 
spine, which is commensurate with the 10 percent disability 
rating already assigned for that time period.  Therefore, the 
Board finds that the veteran's 20 percent evaluation for 
degenerative disc disease of the cervical spine should be 
effective April 25, 1995, the date entitlement was first 
shown.  38 C.F.R. § 3.400(o)(1).

Bilateral defective hearing

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence shows that the 
veteran's bilateral defective hearing did not warrant a 30 
percent evaluation prior to September 17, 2004.

By regulatory amendment effective June 10, 1999, changes were 
made to the schedular criteria for evaluation of hearing 
loss.  See 64 Fed. Reg. 25208, 25209 (1999).  The differences 
between the former criteria and the revised criteria are 
relatively minor; thus, the Board finds that the veteran has 
not been prejudiced by applying the new regulations in the 
first instance.  Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; 
Diagnostic Codes 6100 to 6110.  The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In addition, when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  64 Fed. Reg. 25202-25210 (1999) (codified at 38 
C.F.R. § 4.86).  Further, when the average pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.

A private May 1993 audio examination resulted in an 
impression of bilateral, severe sensory neuro (sic) hearing 
loss.  The associated audiogram does not appear to have been 
conducted in accordance with VA regulation.  It did not 
include a Maryland controlled speech discrimination test and 
there is no indication it was conducted by a state licensed 
audiologist.  38 C.F.R. § 4.85(a).  

A June 1993 VA outpatient treatment report notes a pertinent 
impression of hearing impairment.  

The veteran was provided a VA outpatient audio examination in 
July 1993.  During this VA audiological examination, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
65
70
80
75
LEFT
25
50
60
70
70

Four frequency pure tone average was 73 on the right and 63 
on the left.  Speech recognition ability was 88 on the right 
and 72 percent on the left.  These scores correlate to 
auditory acuity level "III" in the right ear and "V" in 
the left ear under Table VI of 38 C.F.R. § 4.85.  These 
results warrant a 10 percent rating under Diagnostic Code 
6100 when the auditory acuity levels are entered into Table 
VII of 38 C.F.R. § 4.85.  

The veteran was provided a VA outpatient audio examination in 
August 1993.  During this VA audiological examination, pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
65
70
75
70
LEFT
25
50
65
75
75

Four frequency pure tone average was 70 on the right and 66 
on the left.  Speech recognition ability was 70 on the right 
and 78 percent on the left.  These scores correlate to 
auditory acuity level "VI" in the right ear and "IV" in 
the left ear under Table VI of 38 C.F.R. § 4.85.  These 
results warrant a 20 percent rating under Diagnostic Code 
6100 when the auditory acuity levels are entered into Table 
VII of 38 C.F.R. § 4.85.

Overall, the foregoing medical records reflect that the 
veteran's bilateral defective hearing did not warrant an 
evaluation in excess of 20 percent prior to September 17, 
2004.  Therefore, the Board finds that the preponderance of 
the evidence is against an effective date prior to September 
17, 2004 for the 30 percent evaluation for bilateral 
defective hearing.  38 C.F.R. § 3.400 (o)(1).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).











								[Continued on next 
page]

ORDER

An effective date of April 25, 1995, is warranted for the 
grant of a 20 percent evaluation for degenerative disc 
disease of the cervical spine.

An effective date prior to September 17, 2004, for the grant 
of a 30 percent evaluation for bilateral defective hearing is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


